U.S. Department of Justice

United States Attorney
Eastern District of New York

 

Select Street Address

F, #2020R00927 Select City & State

 

June 25, 2021

By E-mail

The Honorable Kiyo A. Matsumoto
United States District Judge
Eastern District of New York

225 Cadman Plaza East

Brooklyn, NY 11201

Re: United States v. Amec Foster Wheeler Energy Limited,
Criminal Docket No. 21-CR-00298 (KAM)

Dear Judge Matsumoto:

The government respectfully moves for an order unsealing the above-captioned
matter in its entirety.

In its June 4, 2021 letter (the “Letter”), the government sought to have the docket
for this case sealed until the time of the hearing on June 25, 2021. In the Letter, the government
also sought that the Court not publicly announce the identity of the defendant on the public court
calendar. Because an information has now been filed and the defendant has entered into a
Deferred Prosecution Agreement with the government, sealing is no longer necessary. As a
result, the government seeks to unseal the above-captioned matter in its entirety and attaches a
proposed order hereto.

Respectfully submitted,

JACQUELYN M. KASULIS
Acting United States Attorney

By: /s/
Julia Nestor
Assistant U.S. Attorney
(718) 254-6297
Enclosure

cc: Clerk of Court (by Email)
Richard Grime, Esq. (by Email)
